DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 2/25/2022 is as follows: Claims 1, 3-4, 6, 8, and 13-15 are currently amended. Claims 2, 5, 7, and 9-12 are original. Claims 1-15 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 6 and 15 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 112(b)
Claims 4 and 14 have been amended to sufficiently clarify the indefinite dependencies and/or antecedent basis issues such that the corresponding 35 USC 112(b) rejections for claims 4-5 and 14 are withdrawn.
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections for claims 1-15 are upheld.
Rejection Under 35 USC 102
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the location of the device being relative to at least a selected portion of the subject, etc.), and thus the corresponding 35 USC 102 rejections for claims 1-15 are withdrawn. However, the amended claims are still anticipated by the prior art of record, as explained in the updated 35 USC 102 rejections below. 

Response to Arguments
Interpretation Under 35 USC 112(f)
On pages 8-9 of the Remarks filed 2/25/2022 Applicant argues that the “input system” of claim 8 should not be interpreted under 35 USC 112(f). Specifically, Applicant asserts that because the claim does not use the “means for” format, invocation of 35 USC 112(f) interpretation is inappropriate. Further, Applicant asserts that the cited “input system operable to allow input” is not a nonce word combined with a function using the word “for” and thus 35 USC 112(f) interpretation should not be invoked. Applicant’s arguments are fully considered, but are not persuasive. Claim 8 recites “an input system operable to allow input regarding” various types of data. Examiner notes that the guidelines for 35 USC 112(f) interpretation as explained in MPEP § 2181, subsection I: claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; in the instant case, “an input system” includes the generic placeholder “system” that does not have a specific structural meaning;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; in the instant case, “an input system” is modified by the functional language “allow input regarding” linked by the linking phrase “operable to”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function; in the instant case, the claim provides no specific structure for performing the claimed function beyond the generic “input system.” 
As noted above, though a “means plus function” format is not specifically recited in claim 8, the “input system operable to allow input regarding…” still meets the three-prong test and is thus interpreted under 35 USC 112(f). The Examiner thus turns to the specification to ascertain the covered structures and equivalents for performing the data inputting function. In the instant case, paras. [0007] and [0029] provide examples of types of known input systems, including touch displays, keyboards, mice, etc. The input system of claim 8 is thus interpreted as covering any type of conventional user input device, such as the disclosed examples or equivalents. 
Examiner notes that upon reconsideration of the examples provided in the specification, the scope of the “input system” of claim 8 is not considered to be indefinite and is interpreted to cover conventional user input devices like touch displays, keyboards, computer mice, and equivalents in accordance with paras. [0007] and [0029] of Applicant’s specification (as noted above). Accordingly, the corresponding 35 USC 112(b) rejections for claims 8-14 are withdrawn. 
Rejection Under 35 USC 101
On page 10 of the Remarks Applicant generally asserts that “none of the claims are directed to a judicial exception… and/or each includes significantly more than the judicial exception” without providing specific arguments directed to why no judicial exception is recited or what particular elements provide ‘significantly more’ than the recited judicial exception. Accordingly, these arguments amount to a general allegation that the claims are patent eligible without providing any particular evidence to refute Examiner’s analysis, and are not persuasive. 
Rejection Under 35 USC 102
On pages 11-12 of the Remarks Applicant argues that Suryavanshi fails to disclose receiving subject treatment information comprising a location of a device and correlating the various inputs to determine a relevant guidance set based on the correlation as in amended claims 1 and 8. Applicant’s arguments are fully considered, but are not persuasive. Suryavanshi teaches a system by which various information about a certain device program can be received and correlated together in a data store (see [0106]-[0107], [0125]). Such input data can include a location of a device relative to a selected portion of the subject, as can be seen from the example in Fig. 8 where electrode placement location is depicted relative to a subject’s spine. All of the correlated stored information about a particular program is used to provide recommendations for future programs as desired parameters are input, as noted in [0104] & [0126]. Accordingly, Suryavanshi does disclose the portions of the amended claims at issue. 
On page 12 of the Remarks Applicant argues that Suryavanshi fails to disclose determining an updated guidance regarding a predetermined criteria as in amended claims 6 and 13. Applicant’s arguments are fully considered, but are not persuasive. Suryavanshi teaches a system by which programs may be recommended, selected, implemented, and then provided feedback for updated correlation and storage by the system to facilitate future or modified recommendations (see [0127], where additional input and feedback is provided for evaluation by the system as in [0105]-[0107] & [0125]). Such program recommendations (including updated future or modified recommendations) can be provided relative to various predetermined criteria (e.g. efficacy, ratings) regarding the selected treatment as noted in [0106] & [0113], showing that updated recommendations can be determined regarding some kind of generic “predetermined criteria” as required by claims 6 and 13. 
On page 13 of the Remarks Applicant argues that Suryavanshi fails to disclose forming a first and second recommendation and determining whether the second received follow up information is above a threshold relative to the first received subject follow up information to provide the relevant guidance. Applicant’s arguments are fully considered, but are not persuasive. Suryavanshi teaches a system by which multiple recommended programs may be output for a user based on various input criteria and ordered or sorted based on follow-up information like efficacy or ratings (see [0113]). Sorting multiple recommendations according to efficacy or other follow-up information metrics shows that the system can determine whether the follow up information for a second program is above or below a threshold relative to the follow up information for a first program and provide the more effective program as the relevant recommendation higher on the ordered list as displayed to a user. Accordingly, Suryavanshi does disclose the portions of the amended claim at issue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an input system operable to receive input” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, the input system is interpreted as including any conventional user input device like touch displays, keyboards, computer mice, and equivalents in accordance with paras. [0007] and [0029] of Applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-7 and 15 are directed to methods (i.e. processes) and claims 8-14 are directed to a system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind. Specifically, the claim recites correlating received subject treatment information and received subject follow up information with subject diagnosis input; determining a relevant guidance set based on the correlation of the received subject treatment information and the received subject follow up information with the subject diagnosis input; and storing the determined relevant guidance set for retrieval. Each of these steps may be performed entirely in the human mind because a human is reasonably capable of correlating various health-related data and determining relevant guidance or recommendations based on the correlations, followed by storing the guidance (e.g. by remembering it). Thus, claim 1 recites an abstract idea in the form of a mental process.
Independent claim 8 similarly recites step that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind, but for the recitation of generic computer components. That is, other than reciting “a processor system operable to execute instructions to,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites correlating received subject treatment information and received subject follow up information with subject diagnosis input; determining a relevant guidance set based on the correlation of the received subject treatment information and received subject follow up information with the received subject diagnosis input; and outputting the determined relevant guidance set to guide treatment. Each of these steps may be performed entirely in the human mind, as explained above for claim 1. Thus, claim 8 also recites an abstract idea in the form of a mental process.
Independent claim 15 also recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind. Specifically, the claim recites forming first and second correlations of the received subject treatment information and received subject follow up information with the subject diagnosis input; determining whether the second received subject follow up information is above a threshold relative to the first received subject follow up information; and determining a relevant guidance set based on the formed first correlation unless the second received subject follow up information is above the threshold, then determining the relevant guidance set based on the formed second correlation; wherein the determined relevant guidance set is operable to be output for guiding treatment. Each of these steps may be performed entirely in the human mind because a human is reasonably capable of correlating various health-related data, comparing follow up values relative to thresholds and each other, and determining relevant guidance or recommendations based on the correlations and their relation to each other to output a final decision useful for guiding treatment decisions. Thus, claim 15 also recites an abstract idea in the form of a mental process.
Dependent claims 2-7 and 9-14 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 8, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-6, 11-13 include limitations that merely further describe the abstract ideas of the independent claims. For example, claims 2 and 11 note that the correlating and determining are performed using data from a plurality of subjects rather than just one, which a human actor would be reasonably capable of incorporating into their analysis. Claim 3 recites determining the relevant guidance by identifying subject treatment information that results in selected subject follow up information at a selected threshold, which a human actor would be reasonably capable of performing in their mental analysis of received follow up information. Claim 3 also provides example categories of a type of data analyzed that a human actor would be capable of mentally analyzing (e.g. by incorporating stimulation signal frequency, device type, etc. in their mental correlation and determination steps). Claim 4 recites that the selected threshold is a selected change, which a human actor would be reasonably capable of mentally evaluating in comparison to previously analyzed follow up information. Claim 5 recites that the plurality of subjects includes at least one prior subject, which a human actor could incorporate into their mental analysis by remembering previous characteristics of a past patient when performing their analysis. Claims 6 and 12-13 recite performing updated an correlation on additional subject treatment information and additional subject follow up information and determining an updated guidance set based on the updated correlation and relative to a predetermined criteria regarding a possible diagnosis or the selected treatment, which a human actor could achieve by taking new information into account and performing an updated mental analysis in light of the new information. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 8, and 15 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include the steps of receiving subject treatment information, comprising: a location of a device relative to at least a selected portion of the subject, wherein the device is configured to provide treatment to the subject, a type of the device, and a programming for the device; receiving a subject diagnosis input; and receiving a subject follow up information regarding the received subject treatment information. The additional elements of claim 8 include an input system operable to allow input regarding: a subject treatment information, comprising a location of a device relative to a selected portion of the subject, a type of the device, and a programming for the device; a subject diagnosis input; a subject follow up information regarding the received subject treatment; as well as a processor system operable to execute instructions to perform the correlating, determining, and outputting functions. The additional elements of claim 15 include the steps of receiving a first and second subject treatment information comprising a location of a device, a type of the device, and a programming of the device, a first and second subject diagnosis input, and a first and second subject follow up information regarding the received subject treatment information. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic treatment environment). Further, the additional hardware elements of claim 8 amount to instructions to implement an abstract idea on a computer (e.g. using instructions executed by a processor system to perform functions that may be performed mentally), while the steps and functions directed to receiving various information inputs provide non-specific necessary data gathering functions to provide input for the main analysis steps such that they amount to insignificant extra-solution activity. Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-6 and 11-13 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 or 8, and these claims do not present any new additional elements beyond the abstract idea. Claims 7 and 14 recite the additional element of a user input to input various information, which amounts to a generic and necessary data gathering element that merely provides insignificant extra-solution activity in a similar manner as the input system and information receipt steps explained above for the independent claims. Claim 9 introduces a memory system operable to store the relevant guidance set for recall by a second processor system based on a second input, which provides a nominal data storage function and amounts to insignificant extra-solution activity. Claim 10 specifies that the processor system and the second processor system are one processor system, which merely shows that the initial processor system is capable of recalling information stored in the memory system, amounting to a nominal data storage and recall function and thus insignificant extra-solution activity as noted above. 
Accordingly, the additional elements of claims 1-15 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-15 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor system operable to execute instructions to perform the correlating, determining, outputting, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0081]-[0085] of Applicant’s specification, where implementation of the invention is described via various generic computing hardware. Though Applicant describes use of a “special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs” in para. [0082], Examiner notes that merely asserting that a general purpose computer is “specially programmed” to be a particular machine does not make it so (see MPEP 2106.05(b)(I)); in the present case, correlating information and making determinations based on the correlations can be achieved with generic computing functions and thus the processor system does not amount to a particular machine. 
Regarding the functional additional elements, as noted above, the steps of receiving various data (as in claims 1-2 and 6) and/or use of an input system (as in claims 8, 11, and 13) or user input (as in claims 7 and 14) to provide data for subsequent analysis amounts to insignificant extra-solution activity in the form of necessary data gathering. Additionally, inclusion of a memory system and processor for storing and recalling information (as in claims 9-10) amounts to insignificant extra-solution activity in the form of nominal data storage and retrieval. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving subject treatment information, subject diagnosis inputs, subject follow up information, etc.) and storing and retrieving information in memory (i.e. storing and recalling relevant guidance sets) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). Further, para. [0037] of Applicant’s specification notes that user input may be received at a touch sensitive display, e.g. “those generally known in the art including capacitive, pressure, and a like sensitive displays,” showing that the invention utilizes conventional means of inputting information. 
The combination of these additional elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of input receiving and processing components as a well-known and generic combination for automating an abstract idea that could otherwise be performed mentally and thus do not provide an inventive concept. Further, the combination of information inputting/receiving steps so that the input information is analyzed by a processing system is well-understood, routine, and conventional in the art; for example, the courts have found a processing unit (i.e. a processing system), storage device (i.e. memory system), and operating system with a graphical user interface (i.e. an input system and/or user input) to be conventional computer components. Apple Inc. v. Ameranth, inc., 842 F.3d 1229 (Fed. Cir. 2016). 
Thus, when considered as a whole and in combination, claims 1-15 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suryavanshi (US 20170239486 A1).
Claim 1
Suryavanshi teaches a method to plan and select treatment for a subject (Suryavanshi abstract), comprising: 
receiving subject treatment information, comprising: a location of a device relative to at least a selected portion of the subject, wherein the device is configured to provide treatment to the subject, a type of the device, and a programming for the device (Suryavanshi Fig. 11, [0125], noting input of programming parameters (e.g. those disclosed in [0061], equivalent to a programming for the device) and therapy characteristics including type of neurostimulation device (equivalent to a type of the device) and locations for placements of leads (as noted in [0106], equivalent to a location of a device relative to at least a selected portion of the subject as can be seen from the example in Fig. 8 where electrode placement location is depicted relative to a subject’s spine). See also [0063] & [0068]-[0072], noting that the neurostimulation device is configured to provide treatment to the subject); 
receiving a subject diagnosis input (Suryavanshi Fig. 11, [0125], noting input of physiologic characteristics such as a medical condition of a patient per [0121], i.e. subject diagnosis); 
receiving a subject follow up information regarding the received subject treatment information (Suryavanshi Fig. 11, [0125], noting input of ratings and comments for respective treatment programs, i.e. follow up information as described in [0106]); 
correlating the received subject treatment information and received subject follow up information with the subject diagnosis input (Suryavanshi [0107], noting “a variety of data relationships, associations, and correlations may be established among the programs 724 and the characteristics 726, 732, 734, 736,” e.g. between therapy programs, patient diagnostic characteristics, and outcomes represented by ratings and comments as described in [0105]-[0106]); 
determining a relevant guidance set based on the correlation of the received subject treatment information and the received subject follow up information with the subject diagnosis input (Suryavanshi Figs. 8 & 11, [0104], [0126], noting a programming guidance information system provides recommended programs to a user based on the correlations between programs, patient characteristics, and ratings/comments maintained in the data store as noted in [0105]-[0106]); and 
storing the determined relevant guidance set for retrieval (Suryavanshi Fig. 11, [0123], [0127], noting a recommended program can be implemented and receive ratings/comments as feedback in the same manner as described for the initial programs in [0125], i.e. the program and its associated parameters would be stored in the data store as described in [0105]-[0106] for future retrieval).  
Claim 2
Suryavanshi teaches the method of Claim 1, and further teaches receiving a plurality of the subject treatment information, subject follow up information, and subject diagnosis input from a plurality of subjects; wherein correlating the received subject treatment information and received subject follow up information with the subject diagnosis input includes correlating from the plurality of subjects the plurality of received subject treatment information and received subject follow up information with the subject diagnosis input; 31Attorney Docket No. A0000556US02 / 5074N-000034-USwherein determining the guidance set includes evaluating the correlation from the plurality of subjects (Suryavanshi [0125], noting that program information receives inputs from multiple medical facilities related to a plurality of treatments/programs, indicating the method of claim 1 operates to provide guidance sets based on inputs and correlations of a plurality of subjects).  
Claim 3
Suryavanshi teaches the method of Claim 2, and further teaches 
wherein determining the relevant guidance set based on the correlation comprises identifying subject treatment information that results in selected subject follow up information at a selected threshold (Suryabanshi Fig. 8, [0112]-[0113], noting recommended treatment programs (i.e. the relevant guidance set) are provided and sorted or organized by characteristics such as efficacy of treatment protocol (e.g. as determined by the follow up ratings); such an operation indicates that the relevant guidance sets can be determined by selecting those above an arbitrary threshold level of efficacy); 
wherein the programming for the device may include at least one of a stimulation signal frequency, a stimulation duration, a timing of stimulation, or a device type (Suryavanshi [0061], noting programming parameters include spatial, temporal, and information characteristics for the delivery of modulated energy including frequency, pulse sequences, cycling, interphase time, etc.).  
Claim 4
Suryavanshi teaches the method of Claim 3, and further teaches wherein the selected threshold is a selected change in subject follow up information from previously received subject follow up information (Suryavanshi [0113], noting determination and sorting/organization of recommended treatment programs based on efficacy; consideration of efficacy for each program indicates evaluation of change of some feedback parameters prior to treatment and after treatment such that organizing programs in this manner is considered equivalent to determining guidance sets based on follow up data meeting a threshold of changing at all from before a program to after program implementation).  
Claim 5
Suryavanshi teaches the method of Claim 4, and further teaches wherein the plurality of subjects includes at least one prior subject from which was received subject treatment information, subject follow up information, and subject diagnosis input (Suryavanshi [0065], noting programs can come from those previously deployed in another human subject; see also [0106] & [0125] noting that programs stored in the data store are associated with ratings and comments representing feedback from their implementations, indicating that information received related to such programs are necessarily related to at least one prior subject that previously received the program treatment).  
Claim 6
Suryavanshi teaches the method of Claim 3, and further teaches: receiving additional subject treatment information and additional subject follow up information; performing an updated correlation on the additional subject treatment information and additional subject follow up information32Attorney Docket No. A0000556US02 / 5074N-000034-US determining an updated guidance set based on the performed updated correlation and relative to a predetermined criteria regarding at least one of a possible diagnosis as the subject diagnosis or the selected treatment (Suryavanshi Figs. 10-11, [0127], noting a selected program is adjusted or implemented as-is and additional feedback is received for additional evaluation (e.g. for correlation and evaluation as described in [0105]-[0107] & [0125]) such that the program can be further adjusted (i.e. updated) in accordance with the additional information; program recommendations (i.e. updated program recommendations) can be sorted or ordered relative to various criteria (e.g. efficacy, ratings) regarding the selected treatment, as noted in [0106] & [0113]).  
Claim 7
Suryavanshi teaches the method of Claim 1, and further teaches: inputting with a user input the subject treatment information, subject follow up information, and subject diagnosis input (Suryavanshi [0092], noting various user interface devices for inputting information and performing other user operations of the invention).
Claim 8
Suryavanshi teaches a system to assist in planning a treatment for a subject (Suryavanshi abstract), comprising: 
an input system operable to allow input (Suryavanshi [0092], noting various user interface devices for inputting information and performing other user operations of the invention) regarding: subject treatment information, comprising a location of a device relative to a selected portion of the subject, a type of the device, and a programming for the device; a subject diagnosis input; a subject follow up information regarding the received subject treatment information (Suryavanshi Fig. 11, [0125], noting input of programming parameters (e.g. those disclosed in [0061], equivalent to a programming for the device), therapy characteristics (e.g. type of neurostimulation device equivalent to a type of the device and locations for placements of leads as in [0106], equivalent to a location of a device relative to at least a selected portion of the subject as can be seen from the example in Fig. 8 where electrode placement location is depicted relative to a subject’s spine), physiologic characteristics (e.g. a medical condition of a patient per [0121], i.e. subject diagnosis), and follow up information (e.g. ratings and comments for respective treatment programs as in [0106])); 
a processor system operable to execute instructions (Fig. 13, [0132]-[0133]) to: 
correlate the received subject treatment information and received subject follow up information with the received subject diagnosis input (Suryavanshi [0107], noting “a variety of data relationships, associations, and correlations may be established among the programs 724 and the characteristics 726, 732, 734, 736,” e.g. between therapy programs, patient diagnostic characteristics, and outcomes represented by ratings and comments as described in [0105]-[0106]); 
determine a relevant guidance set based on the correlation of the received subject treatment information and received subject follow up information with the received subject diagnosis input (Suryavanshi Figs. 8 & 11, [0104], [0126], noting a programming guidance information system provides recommended programs to a user based on the correlations between programs, patient characteristics, and ratings/comments maintained in the data store as noted in [0105]-[0106]); and 
output the determined relevant guidance set to guide the treatment (Suryavanshi Fig. 8, [0112], noting display of recommended programs for selection by a user to guide treatment).
Claim 9
Suryavanshi teaches the system of Claim 8, and further teaches: a memory system operable to store the relevant guidance set for recall by a second processor system based on a second input (Suryavanshi [0105], noting data store 720 that maintains a repository of available programs and their associated characteristics and ratings/comments; guidance sets that are implemented as in Figs. 10-11 receive associated follow up ratings and comments, and the data store would then maintain the programs with these additional ratings for recall by another user at a later time, e.g. via a clinical user interface device as described in [0104] & [0111]-[0112]).  
Claim 10
Suryavanshi teaches the system of Claim 9, and further teaches wherein the processor system and the second processor system are one processor system (Suryavanshi [0111]-[0112], noting a user may utilize a clinical user interface device to retrieve relevant programs from the data store; the same processing hardware could be used in a first request and a second request such that the processor system and second processor system are considered to be one processor system).  
Claim 11
Suryavanshi teaches the system of Claim 9, and further teaches wherein the input system is operable to receive a plurality of the subject treatment information, subject follow up information, and subject diagnosis input from a plurality of subjects; wherein the processor system is operable to execute further instructions to correlate the plurality of received subject treatment information and received subject follow up information with the subject diagnosis input; wherein the relevant guidance set includes evaluating the correlation from the plurality of received subject treatment information and received subject follow up information with the subject diagnosis input (Suryavanshi [0125], noting that program information receives inputs from multiple medical facilities related to a plurality of treatments/programs, indicating the system of claims 8-9 operates to provide guidance sets based on inputs and correlations of a plurality of subjects obtained via the input system).  
Claim 12
Suryavanshi teaches the system of Claim 11, and further teaches wherein the processor system includes further instructions to update the relevant guidance set based on a second correlation of received subject treatment information and received subject follow up information with the subject diagnosis input that includes subject follow up information at a selected threshold (Suryavanshi Figs. 10-11, [0127], noting a selected program is adjusted or implemented as-is and additional feedback is received for additional evaluation (e.g. for second correlation and evaluation as described in [0105]-[0107] & [0125]) such that program recommendations can be adjusted (i.e. updated) in accordance with the additional information; this process can occur when any new ratings/comments are received for an implemented program, i.e. including subject follow up information that is at a threshold such as being present).  
Claim 13
Suryavanshi teaches the system of Claim 8, and further teaches wherein the input system is operable to receive input regarding additional subject treatment information, additional subject diagnosis input, and additional subject follow up information; wherein the processor system is operable to execute further instructions to determine an updated correlation based on the additional subject treatment information,35Attorney Docket No. A0000556US02 / 5074N-000034-US additional subject diagnosis input, and additional subject follow up information if the subject follow up information is at a selected threshold and relative to at least one predetermined criterion (Suryavanshi Figs. 10-11, [0127], noting a selected program is adjusted or implemented as-is and additional feedback is received for additional evaluation (e.g. for correlation and evaluation as described in [0105]-[0107] & [0125]) such that the program can be further adjusted (i.e. updated) in accordance with the additional information; this process can occur when any new ratings/comments are received for an implemented program, i.e. when the subject follow up information is at a threshold such as being present; program recommendations (i.e. updated program recommendations) can be sorted or ordered relative to various criteria (e.g. efficacy, ratings) regarding the selected treatment, as noted in [0106] & [0113]).  
Claim 14
Suryavanshi teaches the system of Claim 8, and further teaches: a user input configured to allow a user to input a subject follow up (Suryavanshi [0092], noting various user interface devices for inputting information and performing other user operations of the invention).  
Claim 15
Suryavanshi teaches a method of determining relevant guidance (Suryavanshi abstract), comprising:
receiving a first subject treatment information comprising a location of a device, a type of the device, and a programming of the device, a first subject diagnosis input, and a first subject follow up information regarding the received subject treatment information (Suryavanshi Fig. 11, [0125], noting input of programming parameters (e.g. those disclosed in [0061]), therapy characteristics (e.g. type of neurostimulation device and locations for placements of leads as in [0106]), physiologic characteristics (e.g. a medical condition of a patient per [0121], i.e. subject diagnosis), and follow up information (e.g. ratings and comments for respective treatment programs as in [0106])); 
forming a first correlation of the received subject treatment information and received subject follow up information with the subject diagnosis input (Suryavanshi [0107], noting “a variety of data relationships, associations, and correlations may be established among the programs 724 and the characteristics 726, 732, 734, 736,” e.g. between therapy programs, patient diagnostic characteristics, and outcomes represented by ratings and comments as described in [0105]-[0106]); 
receiving a second subject treatment information comprising a location of a device, a type of the device, and a programming of the device, a second subject diagnosis input, and a second subject follow up information regarding the received subject treatment information; forming a second correlation of the received subject treatment information and received subject follow up information with the subject diagnosis input (Suryavanshi [0125], noting that program information receives inputs from multiple medical facilities related to a plurality of treatments/programs, indicating data could be received as in [0125] and correlated as in [0105]-[0107] for a second subject); 
 determining whether the second received subject follow up information is above a threshold relative to the first received subject follow up information; and determining a relevant guidance set based on the formed first correlation unless the second received subject follow up information is above the threshold, then determining the relevant guidance set based on the formed second correlation (Suryavanshi Figs. 8 & 11, [0104], [0112], [0126], noting a programming guidance information system provides recommended programs to a user based on the correlations between programs, patient characteristics, and ratings/comments maintained in the data store as noted in [0105]-[0106]. [0113] further shows that the guidance can be sorted/organized based on relative efficacy of the treatment programs as determined by their respective ratings (i.e. follow up information), which indicates that one treatment program may be recommended and displayed (as in Fig. 8) over another if its efficacy rating is higher, i.e. if it is determined to be above a threshold relative to another);
wherein the determined relevant guidance set is operable to be output for guiding treatment (Suryavanshi Fig. 8, [0112], noting display of recommended programs for selection by a user to guide treatment). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sieracki et al. (US 20040143302 A1) describes systems for programming a medical device based on stored configuration and rating information correlated with the program. Lin et al. (US 20190358455 A1), McDonald et al. (US 20190344080 A1), and Serrano Carmona (US 20180043172 A1) describe systems for adjusting programming of a neurostimulation device based on feedback parameters. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626